U.S. DEPARTMENEcGFOOWSDDEE8-AB Document 1082-1 Filed 02/26/21 Page 1 of 1

Pennsylvania-Eastern

615 Chestnut St., Suite 1250 U.S. DEPARTMENT OF JUSTICE
Philadelphia, PA 19106 ADMINISTRATIVE OFFSET NOTICE

This communication is from the United States

Department of Justice. All correspondence on this
For inquiries regarding debt call: 215-861-8200 debt should be sent to the representative of the

United States at the address to the left above.

DATE OF NOTICE 10/30/2015

ACCOUNT NUMBER [|

COURT NUMBER 06-658-3

 

Constance Taylor, 12803-081

2936 Airport Road BALANCE DUE $3,298,929.00
Waterford , MI 48329

 

 

 

TAX ID NUMBER XXXxxxx-

 

NOTICE OF INTENT TO OFFSET

This office is responsible for collecting a debt you owe as a result of a judgment in favor of the United States. This debt
may include additional costs, interest, penalties, and a surcharge which are not reflected in the amount shown above. A United
States District Court entered a judgment against you and established the amount due. The District Court judgment is a final decision
that you owe this debt to the United States.

We strongly urge you to pay this debt immediately. Make your payment payable to the Clerk of Court. Please include your
court number on your payment.

If you do not pay your debt, Federal law allows agencies to refer debts to the United States Department of the Treasury for
the purpose of collecting debts through the Treasury Offset Program. Under this program, the Department of the Treasury will
reduce or withhold any of your eligible Federal payments (see list of federal payments eligible for offset on the back of this notice)
by the amount of your debt. This "offset" process is authorized by the Debt Collection Act of 1982, as amended by the Debt
Collection Improvement Act of 1996, and the Internal Revenue Code. Under these statutes, prior to referring a debt for offset, a
federal agency must: (1) notify the debtor who is responsible for the debt that the agency plans to refer the debt to the Department of
the Treasury for the offset of any pending federal payments: (2) determine that the debt is past-due and legally enforceable after
providing the debtor at least 60 days in which to present evidence to the contrary; and (3) make reasonable efforts to collect the debt.
The purpose of this notice is to meet these requirements.

To avoid referral of your debt to the Treasury Offset Program, within 60 calendar days from the date of this notice you
must: (1) pay your debt in full; or (2) enter into a repayment agreement: or (3) present evidence that all or part of the criminal or

(Continued on Back)
Please detach and enclose bottom portion with payment

 

Payment must be received by the PAYMENT DUE

Date in order for your payment to be applied Administrative Offset Notice
before the next billing cycle.

 

 

 

 

 

 

Account Number Po
Name Constance Taylor
Court Number 06-658-3
Payment Due Date Immediately Please mail payments to:
, . U.S. District Court
Total Amount Due 23,298, 929.00 2609 US Courthouse, 601 Market Street
Amount Enclosed Philadelphia, PA 19106

 

 

 

 

O Check here for change of address and annotate below.

12803-081 Exhibit - A
